                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


Karl H. Kraai

                Plaintiff,
                                                            Milwaukee County Circuit Court
       v.                                                   Case No. 20CV002908

City of Milwaukee

                Defendant.

                                  PETITION FOR REMOVAL


TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF WISCONSIN:

       The petition of defendant City of Milwaukee respectfully shows as follows:

       1. On May 8, 2020, an action was commenced against the petitioner in the Circuit Court

for Milwaukee, Wisconsin entitled Karl H. Kraai vs. City of Milwaukee, Case No.

2020CV002908, by the filing with the court of a summons and complaint. True copies of the

summons and complaint are annexed hereto. No further proceedings have been had therein.

       2.    The above-described action is a civil action of which this Court has original

jurisdiction under the provisions of 28 U.S.C. § 1331 and 29 U.S.C. §§207(e) and 216(b), and is

one which may be removed to this Court by the petitioner, defendant herein, pursuant to the

provisions of 28 U.S.C. § 1441(a), in that, as appears from the complaint, this is a civil action

asserting a claim arising under a law of the United States, viz., 29 U.S.C. §§207(e) and 216(b).

       3.       That the summons and complaint in the above-captioned matter were served upon

defendant City of Milwaukee within thirty days of making this petition, on May 20, 2020.




            Case 2:20-cv-00909-WED Filed 06/17/20 Page 1 of 2 Document 1
       WHEREFORE, the petitioner prays that the above-described action, now pending against

the City of Milwaukee in the Circuit Court for Milwaukee County, Wisconsin, be removed

therefrom to this court.

       Dated and signed at Milwaukee, Wisconsin 17th day of June, 2020.

                                                 TEARMAN SPENCER
                                                 City Attorney


                                                 s/ Benjamin J. Roovers
                                                 Assistant City Attorney
                                                 State Bar No. 1092395
                                                 Attorneys for Defendant
                                                 Milwaukee City Attorney’s Office
                                                 200 East Wells Street, Room 800
                                                 Milwaukee, WI 53202
                                                 Telephone: (414) 286-2601
                                                 Fax: (414) 286-8550
                                                 Email: broove@milwaukee.gov


                                                 s/ Robin Pederson
                                                 Assistant City Attorney
                                                 State Bar No. 1045759
                                                 Attorneys for Defendant
                                                 Milwaukee City Attorney’s Office
                                                 200 East Wells Street, Room 800
                                                 Milwaukee, WI 53202
                                                 Telephone: (414) 286-2601
                                                 Fax: (414) 286-8550
                                                 Email: rpederson@milwaukee.gov




1061-2020-735/268767




          Case 2:20-cv-00909-WED Filed 06/17/20 Page 2 of 2 Document 1
